Title: From Benjamin Franklin to Thomas Brand Hollis, 5 October 1783
From: Franklin, Benjamin
To: Hollis, Thomas Brand


          
            Sir
            Passy, near Paris, Octor 5th. 1783.
          
          I received but lately (tho’ sent in June) your most valuable present of the Memoirs of Thomas Hollis Esqr. who was truly as you describe him in your letter, a good “Citizen of the World and a faithful Friend of America.” America too is extremely sensible of his Benevolence and great Beneficence towards her, and will ever revere his Memory.—These These Volumes are a Proof of what I have sometimes had occasion to say, in Encouraging People to undertake difficult Public Services, that it is prodigious the quantity of Good that may be done by one Man, if he will make a Business of it. It is equally surprizing to think of the

very little that is done by many; for such is the general Frivolity of the Employments and Amusements of the Rank we call Gentlemen, that every Century may have seen three successions of a Set of a thousand each in every Kingdom of Europe (Gentlemen too, of equal or superior Fortune) no one of which Set in the Course of their Lives have done the good effected by this Man alone! Good, not only to his own Nation, and to his Cotemporaries, but to distant Countries, and to late Posterity: for such must be the effect of his multiplying and distributing Copies of the Works of our best English Writers on Subjects the most important to the Welfare of Society.
          I knew him personally but little. I sometimes met with him at the Royal Society and the Society of Arts, but he appeared shy of my acquaintance, tho’ he often sent me valuable Presents, such as Hamilton’s Works, Sydney’s Works, &c. which are now among the most precious Ornaments of my Library. We might possibly, if we had been more intimate, have concerted some useful Operations together; but he loved to do his good alone and secretly, and I find besides, in perusing these Memoirs, that

I was a doubtful Character with him. I do not respect him less for his Error; and I am obliged to the Editors for the Justice they have done me. They have made a little mistake in page 400. where a Letter which appeared in a London Paper, Jany: 7th. 1768, is said to have been written by Mr. Adams. It was written by me, and is reprinted in Mr. Vaughan’s Collection of my political Pieces P. 231. This Eratum is of no great importance, but may be corrected in a future Edition.
          I see Mr. Hollis had a Collection of curious Medals. If he had been still living, I should certainly have sent him one of the Medals that I have caused to be struck here. I think the countenance of my Liberty would have pleased him.— I suppose

you possess the Collection, and have the same Taste. I beg you therefore to accept of one of these Medals as a Mark of my Respect, and believe me to be with sincere esteem, &c.
          
            B.F.
            To Brand Hollis Esqr. on receiving from him the Memoirs of Thos. Hollis Esq
          
        